DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 4-5, 7-8 and 10 is/are objected to because of the following informalities:
At line 5 of claim 4, “the flow” should be replaced with “a flow”.
At line 6 of claim 4, “the area” should be replaced with “an area”.
At line 7 of claim 4, “the gas” should be replaced with “the at least one gas”.
At line 3 of claim 5, “the longitudinal” should be replaced with “a longitudinal”.
At line 4 of claim 5, “the vicinity” should be replaced with “a vicinity”.
At line 4 of claim 5, “the guide” should be replaced with “of the guide”.
At line 6 of claim 5, “the interior” should be replaced with “an interior”.
At line 1 of claim 7, “a hybrid” should be replaced with “the hybrid”.
At line 1 of claim 8, “a hybrid” should be replaced with “the hybrid”.
At lines 5-6 of claim 8, “the maximum” should be replaced with “a maximum”.
At line 1 of claim 10, “a hybrid” should be replaced with “the hybrid”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4, 6, 9 and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 4, the phrase "especially by" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regards to claim 6, “the igniter” does not have antecedent basis.  It appears to reference the same element from claim 1, if so, it should be replaced with “the igniting unit (30)” per the instancing of the element in claim 1.
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "especially by" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regards to claim 9, there are several steps which have been referenced alphabetically; however there is no antecedent basis for alphabetical 
Regarding claim 11, the phrase "especially for" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renz (US Patent 6,068,292).
In regards to claims 1-11, Renz discloses the claimed limitations including a hybrid gas generator (50) comprising:
a compressed gas (58) chamber (54) and an igniting unit (70), wherein the compressed gas chamber is closed by a first igniter-side bursting membrane (186) and a second bursting membrane (146), wherein a first rapidly burning off pyrotechnic agent (200) and a second pyrotechnic agent (66) burning off slowly as compared to the first pyrotechnic agent are located in the hybrid gas generator, wherein the second bursting 
wherein the first pyrotechnic agent and the second pyrotechnic agent are accommodated in the compressed gas chamber;
wherein the first pyrotechnic agent (200) is located in a first portion of a central guide tube (162) close to the igniter, wherein the second pyrotechnic agent (66) is located in an intermediate chamber (110) formed between an inner face of a compressed gas chamber housing (54) and the central guide tube (162);
wherein the first portion of the guide tube (162) is delimited by a disk element (190) having at least one gas outlet (Reference is made to Figures 2-3) and in the first portion (proximate the igniter (70/182)) of the guide tube at least two radial discharge openings (198) are formed, wherein the flow behavior of the gas ignitable by the first pyrotechnic agent (200) can be determined especially by the area ratio of the discharge openings to the gas outlet (Reference is made to Column 6, lines 38-58);
wherein the intermediate chamber (110) is delimited along a direction of the longitudinal axis (308) of the hybrid gas generator by means of a limiting disk and/or in the vicinity of a diffuser (Examiner notes that vicinity is a relative term) the guide tube includes at least two inlet openings (198) for fluid communication of the intermediate chamber (110) with the interior of the guide tube (162);

wherein the method steps of:
activating an igniting unit of the hybrid gas generator;
igniting the first pyrotechnic agent;
building up positive pressure in the compressed gas chamber;
igniting the second pyrotechnic agent and partially generating propelling gas;
opening the second bursting element due to the built-up positive pressure; generating further propelling gas by the second pyrotechnic agent;
discharging the further propelling gas through the opened second bursting element (Reference is made to Column 6, line 38 - Column 8, line 30);
wherein the first pyrotechnic agent (200) acts as ignition booster for the second pyrotechnic agent (66) and as positive pressure generator, wherein the positive pressure required for opening the second bursting element (146) is generated prior to reaching the maximum gas generation rate of the second pyrotechnic agent (66);
wherein the maximum gas generation rate of the second pyrotechnic agent (66) is reached subsequently (Reference is made to Column 8, lines 3-30);

a vehicle safety system, especially for the protection of a person, for example a vehicle occupant or a pedestrian, comprising a hybrid gas generator, an airbag inflatable by the latter as part of an airbag module, and an electronic control unit by means of which the hybrid gas generator can be activated when a release situation is given, wherein the hybrid gas generator is configured according to the limitations of claim 1 (Reference is made to Figure 1 and Column 3, lines 40-64).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616